Citation Nr: 0324472	
Decision Date: 09/18/03    Archive Date: 09/30/03

DOCKET NO.  97-02 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for panhypopituitarism, 
status post removal of a pituitary tumor.

2.  Entitlement to service connection for a psychiatric 
disability.

3.  Entitlement to service connection for headaches.

4.  Evaluation of a low back disability, currently evaluated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
	



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from January 1988 to 
September 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1995 RO decision that:  1) granted 
service connection for low back pain (a 10 percent rating was 
assigned); and 2) denied service connection for headaches.  
In September 1995, the RO denied the veteran's claim of 
service connection for a psychiatric disability to include 
chronic depression.  In September 1999, the Board remanded 
the veteran's claims (issues 2 through 4, as listed on the 
cover page).  In October 2001, the RO increased the veteran's 
rating for a low back disability from 10 to 20 percent.  In a 
May 2002 RO decision, service connection for 
panhypopituitarism, status post removal of a pituitary tumor, 
was denied.  

The following decision addresses the veteran's claim of 
service connection for panhypopituitarism.  The remaining 
claims will be discussed in the REMAND portion of the 
decision. 


FINDING OF FACT 

The veteran's pituitary problems had their onset during 
military service; current panhypopituitarism is etiologically 
related to service. 
CONCLUSION OF LAW

Panhypopituitarism was incurred during service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from January 1988 to 
September 1994. 

The veteran's service medical records show that on enlistment 
examination in January 1987, her endocrine system was within 
normal limits.  On an associated history form, the veteran 
related a history of dizziness or fainting spells.  It was 
noted that she had fainted in May 1985.  During the course of 
service, she presented intermittently for symptoms including 
fatigue, light-headedness, and dizziness.  She was variously 
assessed as having probable vasovagal syncope or syncope, and 
thyroid disease and anemia were to be ruled out.  In October 
1991, the veteran had an ectopic pregnancy.  In 1993, she 
complained of vision problems and headaches. 

VA outpatient treatment records, dated in the mid to late 
1990s, show treatment for panhypopituitarism and 
hypothyroidism.

In September 1994, the veteran filed an initial claim for VA 
compensation, indicating she had headaches.

A November 1994 VA general medical examination report shows 
that the veteran's endocrine system was normal.  There were 
no pertinent diagnoses.  

A December 1994 VA gynecological examination shows that the 
veteran had diagnoses including a normal gynecological/pelvic 
examination; a history of a left ectopic pregnancy at age 23; 
and no present complaints or symptoms. 

Hospital records from a private facility, dated in June 1996, 
show that the veteran underwent a pituitary biopsy.  Her 
final diagnoses included panhypopituitarism.  It was noted 
that findings were consistent with post partum lymphocytic 
hypohysitis.  It was also noted that she had a 2 year history 
of chronic headaches.  It was noted that the headaches 
spontaneously disappeared but recurred with pregnancy. 

A May 1997 VA endocrine examination report shows that the 
veteran complained of severe headaches and blurred vision 
since 1994.  In 1995, she said, her condition worsened when 
she became pregnant.  She said she had undergone a MRI of her 
brain after her delivery which revealed a pituitary tumor.  
This pituitary tumor was removed in June 1996 and she was 
placed on replacement therapy.  Following an examination, the 
diagnoses were panhypopituitarism secondary to removal of a 
pituitary tumor.  

In a December 1997 statement, a VA staff endocrinologist 
indicated that the veteran clearly never had 
panhypopituitarism; this condition was noted as causing 
infertility due to the lack of secretion of LH and FSH.  It 
was noted that the veteran's pregnancy in 1995 showed that 
she was not infertile and did not have panhypopituitarism.  
It was noted that it was unlikely that she had significant 
isolated hypothyroidism as profound hypothyroidism is 
associated with infertility.  It was noted that the 
possibility of occult disease was not entirely ruled out and 
that it was unlikely that the veteran would have clinically 
significant disease that dated back to 1988. 

A December 1999 VA thyroid and parathyroid disease 
examination report shows that the examiner was asked to 
address whether the veteran's panhypopituitarism became 
manifest during service.  The examiner indicated that this 
was not really an "endocrine question" but, regardless, 
would respond.  It was noted that the veteran had undergone 
surgery in June 1996 at which time it was noted that she had 
a two year history of chronic headaches.  It was noted that 
headaches are a symptom of panhypopituitarism and that it was 
possible that that such began during her period of service 
which was from 1988 to 1994.  

A May 2000 VA endocrine diseases examination report reflects 
that the examiner reviewed the veteran's medical records and 
was asked to comment on whether the veteran's hypopituitarism 
began while she was in service.  The examiner responded that 
it was not possible to determine the answer to the 
aforementioned question with any certainty.  Nevertheless, 
the question was addressed by making reference to the 
veteran's medical history.  The examiner cited to the 
veteran's service medical records, indicating that in May 
1989, she complained of being tired; anemia was noted as the 
likely cause.  In June 1990, she had an abortion, and she 
became pregnant again in October 1991.  It was noted that it 
was possible that she had a pituitary tumor at that time 
(October 1991) but it was unlikely that it was very extensive 
or she would not have been pregnant.  In citing the 
aforementioned findings, it was commented that there was 
evidence for and against the proposition that hypopituitarism 
was related to service.  In specifically responding to the 
issue of the etiology of any panhypopituitarism, the examiner 
indicated that it was possible that the veteran's pituitary 
tumor was in existence during service and it was at least as 
likely as not that it occurred at that time.  It was also 
noted that while it was unlikely that the veteran's service 
"caused" her pituitary tumor, it was certainly possible 
that she developed it then and that it manifested itself for 
the first time during service; it was commented, however, 
that this theory was "weak."  It was ultimately concluded 
that it was possible or that it was at least as likely as not 
that she had a pituitary tumor while in service, but that it 
was less likely that it manifested while in service. 

At an August 2002 RO hearing, the veteran testified that she 
had not seen a doctor for a pituitary condition prior to 
service.  During service, she said, she had problems with her 
menstrual cycle, and her birth control pills were changed.  
She said she was extremely fatigued; she said she was placed 
on light duty; and she said she was told that she was anemic.  
She also said she had low blood pressure, had cold 
sensitivity, episodes of passing out, mood swings, and night 
sweats.  She said she had been pregnant a total of five 
times, and had one son.  She said she first became pregnant 
in 1990, and had to terminate such.  She said she had an 
ectopic pregnancy in 1991.  She said, in 1993, she had an 
abortion.  She said she became pregnant in 1995, within one 
year of her service discharge.  She said she was diagnosed as 
having hypopituitarism in May 1996, and said that a doctor 
told her that such was related to service.  

In August 2002, literature was submitted to the RO regarding 
pituitary tumors and neuroendocrine diseases and disorders.

II.  Legal Analysis

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107; 66 Fed. Reg. 45,620 
(Aug 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159.  The new law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  There is sufficient 
evidence of record to decide the claim.  Further, there is no 
prejudice to the veteran in proceeding with this appeal as 
this decision results in a full grant of the benefits sought 
on appeal.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
for tumors may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b); see also Savage v. Gober, 10 Vet. App. 488 
(1997).  Finally, service connection may be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The veteran's service medical records (1988 to 1994) reflect 
that she complained of lightheadedness and dizziness, among 
other things during service. Panhypopituitarism was not 
diagnosed.  

In November 1994, the veteran underwent a VA general medical 
examination, and it was noted her endocrine system was 
normal.  In June 1996, a little more then 1 1/2 years after the 
veteran's service discharge, a biopsy revealed a pituitary 
tumor.  (This is the first indication in the claims folder 
that the veteran was diagnosed as having pituitary problems.)  
The tumor was surgically removed.  Panhypopituitarism was 
among the final diagnoses.  

With regard to the nature and etiology of the veteran's 
endocrinological condition, it is noted that there are 
conflicting opinions of record.  A May 1997 VA endocrine 
examination report shows that the veteran was diagnosed as 
having panhypopituitarism secondary to removal of a pituitary 
tumor.  An opinion on the etiology of this condition was not 
provided.  A December 1997 statement from a VA staff 
endocrinologist is to the effect that it was clear that the 
veteran never had panhypopituitarism as she was fertile.  On 
VA examination in December 1999, it was generally noted that 
headaches were a symptom of panhypopituitarism.  It was 
further noted that in June 1996, at the time her pituitary 
tumor was removed, she had a 2 year history of headaches.  It 
was therefore concluded that it was possible that headaches 
were present in service.  In other words, the VA examiner 
suggested that it was possible that the veteran had symptoms 
of panhypopituitarism in service, as manifested by headaches.  
In May 2000, the veteran underwent a VA endocrine diseases 
examination.  The examiner generally indicated that it was 
difficult to answer the etiological question regarding the 
veteran's panhypopituitarism.  He remarked that there was 
evidence for and against the theory that panhypopituitarism 
had its inception during service.  The Board acknowledges 
that the opinion is a bit confusing.  Ultimately, however, 
the examiner opined that it was at least as likely as not 
that the veteran's panhypopituitarism began in service.  
Notably, the VA examiner explained that it was indeed 
possible for her to have a pituitary tumor during her 
pregnancy in service and indicated it would not be very 
extensive. 

In particular, the Board finds the December 1999 and May 2000 
VA examination reports to be the most probative opinions on 
file.  Again, both VA examination reports reflect the opinion 
the veteran currently has panhypopituitarism.  Further, both 
examination reports indicate that it was possible or at least 
as likely as not that the veteran's pituitary problems began 
in service.  Notably, both VA examiners reviewed the record 
extensively prior to rendering their etiological opinions.  
While a December 1997 statement from a VA endocrinologist 
reflects the opinion that the veteran does not have the 
disability at issue, this opinion is certainly in the 
minority and is outweighed by the bulk of evidence which is 
to the contrary.  

In sum, there is evidence of a current diagnosis (of 
panhypopituitarism), and there are medical opinions linking 
the current diagnosis to service.  The most probative 
evidence establishes that the tumor was present, although not 
manifesting itself during service.  Since the grant is on the 
basis of direct service connection rather than presumptive 
service connection, the fact that the tumor had not 
manifested itself during service is not controlling.  Even 
less important is the fact that the disorder was not 
diagnosed during service.  Panhypopituitarism was incurred in 
service; the claim of service connection is granted.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d). 


ORDER

Service connection for panhypopituitarism is granted.


REMAND

The RO has not yet supplied the veteran with a letter as to 
how VCAA applies to his claims of service connection for a 
psychiatric disability and headaches, and his claim for a 
higher rating for a low back disability.  He has not been 
informed what is needed in order to prevail in his claim, and 
what is the best type of evidence to submit to show these 
things.  In addition, he has never been notified regarding 
what evidence it is his responsibility to submit, and what 
evidence will be obtained on his behalf by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As such, 
the Board finds it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOGCPREC 16-92.  

It is also noted that the Board's previous remand of 
September 1999 directed that an opinion from a VA examiner 
regarding the etiology of any psychiatric disability be 
obtained.  While the veteran did indeed undergo a VA 
examination in September 2000, an etiological opinion was not 
provided.  Accordingly, another VA examination should be 
scheduled.  Additionally, the veteran should be afforded VA 
examinations which determine the nature and etiology of any 
headaches as well as the severity of his low back disability. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  In addition, the veteran 
should be informed of the change in law 
regarding how intervertebral disc 
syndrome is evaluated.  Finally, a 
specific VCAA letter must be issued.  

2.  The veteran should be scheduled for 
a VA psychiatric examination to 
determine the nature and etiology of 
any psychiatric disability.  The claims 
folder should be reviewed in 
conjunction with the examination.  All 
indicated tests should be performed.  
The following question should be 
addressed:  Is it at least as likely as 
not that any psychiatric disability is 
related to service, or was caused or 
worsened by panhypopituitarism?

3.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the nature and etiology of 
any headaches.  The claims folder 
should be reviewed in conjunction with 
the examination.  All indicated tests 
should be performed.  The following 
question should be addressed:  Does the 
veteran have chronic headaches?  Is it 
at least as likely as not that any 
headaches are related to service or 
were caused or worsened by 
panhypopituitarism?

4.  The veteran should be scheduled for 
a VA orthopedic examination to 
determine the nature and severity of 
his service-connected low back 
disability.  The claims folder should 
be reviewed in conjunction with the 
examination.  All indicated tests 
should be performed.  The examiner 
should address the frequency of the 
veteran's low back episodes and the 
nature of such.  Any functional 
impairment of the lumbar spine should 
be identified.  Any neurological 
deficit in the lower extremities should 
be identified.  

5.  If upon completion of the above 
action the claims remain denied, the 
case should be returned after 
compliance with requisite appellate 
procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



